UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini, Jr. Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. Schedule of Investments March 31, 2010 (unaudited) Prospector Capital Appreciation Fund DESCRIPTION SHARES VALUE COMMON STOCKS - 66.4% Banks - 0.4% Charter Financial $ Investors Bancorp* Rockville Financial Waterstone Financial* Chemicals - 4.2% E.I. Du Pont de Nemours International Flavors & Fragrances Consumer Discretionary - 5.4% Comcast, Class A Fortune Brands H&R Block Meredith New York Times, Class A* Walt Disney Consumer Staples - 6.0% Campbell Soup Coca-Cola Coca-Cola Enterprises Sara Lee SUPERVALU Tootsie Roll Industries Viterra* Walgreen Energy - 10.0% Cimarex Energy Clayton Williams Energy* El Paso Hess Marathon Oil Nexen OPTI - Canada* Repsol YPF - ADR San Juan Basin Royalty Trust USEC* Healthcare - 1.7% Pfizer Industrials - 0.6% Tyco International Information Technology - 4.1% Automatic Data Processing Xerox Insurance - 8.7% Arch Capital Group* Arthur J. Gallagher Berkshire Hathaway, Class B* Donegal Group, Class A Loews Max Capital Group Mercer Insurance Group Platinum Underwriters Holdings State Auto Financial Metals & Mining - 9.0% AngloGold Ashanti - ADR Barrick Gold Gold Fields - ADR Newmont Mining Northgate Minerals* RTI International Metals* Paper & Forest Products - 3.5% Domtar* Neenah Paper Real Estate - 2.8% Forestar Group* Post Properties Telecommunication Services - 0.7% Telephone & Data Systems Utilities - 9.3% Allegheny Energy Calpine* Calpine - Escrow Shares* El Paso Electric* Mirant* NV Energy Unisource Energy Total Common Stocks (Cost $23,145,562) $ CONVERTIBLE CORPORATE BONDS - 25.6% PAR Advanced Micro Devices 5.750%, 08/15/2012 $ $ Amgen 0.125%, 02/01/2011 Anixter International 1.000%, 02/15/2013 Archer Daniels 0.875%, 02/15/2014 Carnival 2.000%, 04/15/2021 Century Aluminum 1.750%, 08/01/2024 Charles River Laboratories International 2.250%, 06/15/2013 CMS Energy 2.875%, 12/01/2024 5.500%, 06/15/2029 Dominion Resources, Series C 2.125%, 12/15/2023 Kinross Gold 1.750%, 03/15/2028 1.750%, 03/15/2028(a) Medtronic 1.500%, 04/15/2011 Millipore 3.750%, 06/01/2026 Newmont Mining 1.250%, 07/15/2014 NovaGold Resources 5.500%, 05/01/2015 Penn Virginia 4.500%, 11/15/2012 PHH 4.000%, 04/15/2012 Smithfield Foods 4.000%, 06/30/2013 Trinity Industries 3.875%, 06/01/2036 UAL 5.000%, 02/01/2021 Unisource Energy 4.500%, 03/01/2035 USEC 3.000%, 10/01/2014 Total Convertible Corporate Bonds (Cost $7,771,977) $ STAPLED UNIT - 0.7% SHARES Paper & Forest Products - 0.7% TimberWest Forest* (Cost $443,686) $ CONVERTIBLE PREFERRED STOCK - 0.2% Energy - 0.2% El Paso Energy Capital Trust (Cost $60,343) $ WARRANT - 0.0% Utilities - 0.0% Mirant* (Cost $203,929) $ SHORT-TERM INVESTMENT - 7.2% AIM Short-Term Treasury Portfolio, 0.020% (Cost $2,389,434) $ Total Investments - 100.1% (Cost $34,014,931) $ Other Assets and Liabilities, Net - (0.1)% $ Total Net Assets - 100.0% $ * Non-income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers." As of March 31, 2010, the value of these investments was $175,656 or 0.5% of total net assets. ADR - American Depository Receipt Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or techinque. These principles establish a three-tier fair value hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of March 31, 2010, the fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $- Convertible Bonds - - Stapled Units - - Convertible Preferred Stocks - - Warrants - - Short-Term Investments - - Total Investments Transfers between levels are recognized at the end of the reporting period.During the period ended March 31, 2010, the fund recognized no significant transfers to/from Level 1 or Level 2. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Common Stock- Utilities Convertible Bonds Balance as of 12/31/2009 Accrued discounts/ premiums - - Realized gain (loss) - - Change in net unrealized appreciation - Net purchases (sales) - - Transfers in and/or out of Level 3 - Balance as of3/31/2010 $- Net unrealized depreciation of Level 3 securities as of March 31, 2010 $- Schedule of InvestmentsMarch 31, 2010 (unaudited) Prospector Opportunity Fund DESCRIPTION SHARES VALUE COMMON STOCKS - 85.4% Banks - 5.9% Abington Bancorp $ AJS Bancorp Brooklyn Federal Bancorp Chicopee Bancorp* Clifton Savings Bancorp First Horizon National First Interstate BancSystem Fox Chase Bancorp* Hudson Valley Holding Northern Trust Ocean Shore Holding OceanFirst Financial OmniAmerican Bancorp* Oritani Financial Popular* Roma Financial Territorial Bancorp United Financial Bancorp Westfield Financial Consumer Discretionary - 7.5% American Eagle Outfitters Brinker International Fortune Brands H&R Block Morton's Restaurant Group* NVR* Toll Brothers* Yum! Brands Consumer Staples - 7.7% Alberto-Culver Church & Dwight Clorox Foster's Group Molson Coors Brewing, Class B Viterra* Diversified Financial Services - 6.9% Franklin Resources Invesco Leucadia National* PICO Holdings* Energy - 8.9% Cimarex Energy Hess Hugoton Royalty Trust Murphy Oil Nexen San Juan Basin Royalty Trust Healthcare - 4.7% Biogen Idec* Henry Schein* Merck & Co. WellPoint* Industrials - 1.6% Broadwind Energy* Tyco International Information Technology - 13.4% BMC Software* CA CACI International* EMC* Emulex* F5 Networks* Fairchild Semiconductor International* Lexmark International, Class A* MasterCard, Class A NetApp* QLogic* Symantec* Synopsys* Teradata* Xerox Xilinx Xyratex* Insurance - 13.9% Alleghany* AON Arch Capital Group* Aspen Insurance Holdings Assurant Cincinnati Financial Lancashire Holdings Max Capital Group Penn Millers Holding* Platinum Underwriters Holdings Primerica* Progressive RenaissanceRe Holdings Wesco Financial Group Zenith National Insurance Metals & Mining - 7.2% Gold Fields - ADR Kinross Gold Newmont Mining Pan American Silver RTI International Metals* Paper & Forest Products - 0.6% Domtar* Neenah Paper TimberWest Forest* Real Estate - 0.4% Forestar Group* Thomas Properties Group Utilities - 6.7% Allegheny Energy Calpine - Escrow Shares* CMS Energy Empire District Electric Mirant* NV Energy Pure Cycle* TransAlta Unisource Energy Total Common Stocks (Cost$23,045,552) $ PAR CONVERTIBLE BONDS - 2.4% Ciena 0.250%, 05/01/2013 $ $ Kinross Gold 1.750%, 03/15/2028 (a) 1.750%, 03/15/2028 Maxtor 6.800%, 04/30/2010 Symantec 0.750%, 06/15/2011 Total Convertible Bonds (Cost $663,559) $ CORPORATE BONDS - 1.5% Broadridge Financial Solutions 6.125%, 06/01/2017 $ $ Leucadia National 7.000%, 08/15/2013 Mohawk Industries 6.500%, 01/15/2011 Total Corporate Bonds (Cost$393,335) $ SHARES WARRANTS - 0.0% Utilities - 0.0% Mirant* (Cost$27,363) $ SHORT-TERM INVESTMENT - 10.9% AIM Short-Term Treasury Portfolio, 0.020% (Cost$3,282,088) $ Total Investments -100.2% (Cost$27,411,897) $ Other Assets and Liabilities, Net - (0.2)% $ Total Net Assets - 100.0% $ * Non-Income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers." As of March 31, 2010, the value of this investment was $150,563 or 0.5% of total net assets. ADR - American Depository Receipt Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or techinque. These principles establish a three-tier fair value hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of March 31, 2010, the fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $- Convertible Bonds - - Corporate Bonds - - Warrants - - Short-Term Investments - - Total Investments Transfers between levels are recognized at the end of the reporting period.During the period ended March 31, 2010, the fund recognized no significant transfers to/from Level 1 or Level 2. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Common Stocks- Utilities Balance as of 12/31/2009 Accrued discounts/ premiums - Realized gain (loss) - Change in net unrealized appreciation Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of3/31/2010 Net unrealized appreciation of Level 3 securities as of March 31, 2010 The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Capital Appreciation Fund Opportunity Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation (depreciation) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Prospector Funds, Inc. By (Signature and Title) /s/John D. Gillespie John D. Gillespie, President Date May 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/John D. Gillespie John D. Gillespie, President DateMay 25, 2010 By (Signature and Title)/s/Peter N. Perugini Peter N. Perugini, Treasurer Date May 25, 2010
